     Case 2:18-cv-02247-RFB-NJK Document 30 Filed 03/01/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6                                              ***
                                                          Case No. 2:18-cv-02247-RFB-NJK
 7    KAVOUISE JACKSON,
                                                               ORDER TO PRODUCE
 8                       Plaintiff,                            KAVOUISE JACKSON,
 9               v.                                                #1201171

10    DR. FRANCISCO, et al.,
11                      Defendants.
12
13         TO:        MADELINE DAVIS, NEVADA DEPARTMENT OF CORRECTIONS; and
14         TO:        PERRY RUSSELL, WARDEN, NORTHERN NEVADA CORRECTIONAL
                      CENTER -STEWART CONSERVATION CAMP, CARSON CITY, NV
15                    UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
                      AND ANY OTHER UNITED STATES MARSHAL
16
17           THE COURT HEREBY FINDS that KAVOUISE JACKSON, #1201171, is presently
18   in custody of the Nevada Department of Corrections, located at Northern Nevada Correctional
19   Center, Stewart Conservation Camp, Carson City, Nevada.
20           IT IS HEREBY ORDERED that the Warden of Northern Nevada Correctional Center –
21   Stewart Conservation Camp, or his designee, shall arrange for and produce KAVOUISE
22   JACKSON, #1201171, on or about Friday, March 12, 2021, at the hour of 1:00 p.m., for a
23   videoconference hearing by zoomgov technology in the instant matter, and arrange for his
24   appearance on said date as ordered and directed by the Court entitled above, until KAVOUISE
25   JACKSON, #1201171, is released and discharged by the said Court; and that KAVOUISE
26   ///
27   ///
28   ///
     Case 2:18-cv-02247-RFB-NJK Document 30 Filed 03/01/21 Page 2 of 2



 1   JACKSON, #1201171, shall thereafter be returned to the custody of the Warden, Northern Nevada
 2   Correctional Center – Stewart Conservation Camp, Carson City, NV, under safe and secure
 3   conduct.
 4
 5          DATED this 1st day of March, 2021.
 6
                                                       __________________________________
 7
                                                       RICHARD F. BOULWARE, II
 8                                                     UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
